DETAILED ACTION
The Final Office Action submitted on May 21, 2022 has been withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being obvious over Benser et al. (US 2004/0044370) in view of Freeman et al. (US 2005/0107834).

The applied reference has a common inventor and assignee, Robert Fishel and NewPace Ltd with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Benser et al. discloses;

1. Method for shifting shock vector energy between at least two applied shock vectors in a defibrillator [e.g., 0009], comprising the procedures of: applying at least two biphasic defibrillating shock vectors simultaneously (e.g., via the disclosed first and shock profiles configured to treat the cardiac tachyarrhythmias) via at least two electrode sets until a voltage inversion point, (e.g., via the disclosed shock profile) (e.g., via the disclosed step of delivering shock to a patient 215 via the disclosed one or more electrode pairs configured for delivering the defibrillation pulse, i.e. the pulse defined as including a plurality of pulses grouped together, based on a measured shock profile); terminating at least a first one of said at least two biphasic defibrillating shock vectors at said voltage inversion point (e.g., via the disclosed step of ‘stopping’ the administration of shocks, 265); and directing a remaining energy of said at least first one of said biphasic defibrillating shock vectors to a second phase of at least a second one of said biphasic defibrillating shock vectors (e.g., via the disclosed step of selecting a second, different shock profile to administer shock to a patient) {e.g., [0039], [0044], [0048]-[0049], [0066]-[0068] & (Figs 2-4)}.

2. The method according to claim 1, further comprising the procedure of modifying said voltage inversion point of said at least two biphasic defibrillating shock vectors (e.g., via the disclosed step of selecting and from various shock profiles in order to provide the desired shock profile specification used to provide shocks to a patient [0048]-[0049] & [0066]-[0068]).

3. The method according to claim 2, wherein said procedure of modifying comprises the sub-procedure of modifying said voltage inversion point according to at least one of patient characteristics (e.g., via the patients’ obtained discomfort assessment) and defibrillator characteristics (e.g., via the disclosed parameters relating to the characteristics describing the shock and/or shock sequence, [0039]-[0040]).

4. The method according to claim 3, wherein said patient characteristics comprises an anatomy of a patient (e.g., via the disclosed shock profile being based on which profile has the lesser amount of physical displacement of a subject in response to an administered shock [0011]-[0012] & [0037]).

5. The method according to claim 3, wherein said defibrillator characteristics comprises an actual placement of a plurality of electrodes of said defibrillator in a patient (e.g., via the disclosed shock profile being defined by characteristics such as particular electrode configuration, [0039]).

6. The method according to claim 2, wherein said procedure of modifying comprises the sub-procedure of modifying said voltage inversion point to achieve energy symmetry between said at least two biphasic defibrillating shock vectors (E.G., [0048]-[0049] & [0066]-[0068]).
	Benser et al. discloses the claimed invention having a method of shifting shock vector energy between at least two applied shock vectors in a defibrillator comprising the procedure of applying at least two biphasic defibrillating shock vectors via at least two biphasic at least two electrode sets until a voltage inversion point and terminates at least one of said shock vectors except wherein the method further applies two simultaneous shock vectors and determines an impedance path travelled by each vector of said shock vectors at said voltage inversion points and terminates at least one shock having travelled through a path of lower impedance relative to a path of higher impedance travelled by at least a second one of said at least two biphasic defibrillating shock vectors.  Freeman et al. discloses applying three or more electrodes to establish at least two electrical paths across the interior of the body, wherein at least one parameter of the waveform is selected using the impedance information to produce a selected current density distribution.  The waveforms applied via stimulation is defined as being biphasic and may be delivered simultaneously and are further utilized to achieve defibrillation efficacy by causing phase singularity to be able to deliver electrical current to specific regions as to terminate pre or post shock wavelets (e.g., [0014] & [0104]-[0109]). Note the examiner is interpreting the disclosed use of phase singularity as being the claimed limitation of terminating at least one shock having travelled through a lower path relative to the claimed higher impedance of the at least two biphasic defibrillating shock vectors (e.g., [0104]-[0109]). 




Response to Arguments

The examiner notes that the previous final office action submitted on July 13, 2022 has been withdrawn.  Therefore the arguments submitted on July 27th are moot.
(In response to the arguments submitted May 21, 2022) Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792